DETAILED ACTION
	The following action is in response to the amendment filed for application 16/478,887 on May 4, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 11:
	
	On line 16, “coupling a torque” has been replaced with --coupling via which a torque--.

In Claim 18:
	On line 17, “coupling a torque” has been replaced with --coupling via which a torque--.




Allowable Subject Matter
Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record fails to show or render obvious the transmission as claimed, and particularly including at least one of one brake, a locking device, and a coupling via which a torque on the planet carrier configured to be directly braced against the transmission housing and accordingly is switched between the planet carrier and the transmission housings; wherein the at least one of the one respective brake, the locking device, and the coupling via which a torque on the planet carrier is configured to be braced against the transmission housing when the second drive unit is switched torque-free, wherein the first drive unit is configured to operate when the brake is braced against the housing when second drive unit is switched torque-free, and including the remaining controls and structures of claims 11 and 18.  The present invention also particularly includes the transmission wherein the second drive unit is a hollow shaft motor which is directly attached to the planet carrier, wherein the respective at least one of the one respective brake, the locking device; and the coupling is arranged on a shaft of the transmission and accordingly on the planet carrier, which is connected to the second drive unit, and including the remaining structure of claim 16.  The present invention also particularly includes the transmission, wherein the second drive unit is attached to the planet carrier via one of a bevel gear stage and a via a spur gear stage, wherein a drive shaft of the second drive unit and/or a shaft of the transmission, which is connected to the second drive unit, is assigned one of a further brake, a further locking device, and a further coupling via which torque can be braced, and including the remaining structure of claim 17.  The present invention also particularly includes the method, wherein the second drive unit coupled to the planet carrier of the transmission whose rotational speed can be superimposed 
	Please Note:  Although Waldner ‘836 teaches a similar structure (as claimed), in paragraph 64, Waldner teaches that brake 27 (see Fig. 11) is only actuated during a malfunction (e.g. “total loss of power”).  Drive unit 5 would be torque-free (since there would be no power in the system) and brake 27 would be actuated to prevent over speeding of drive unit 5 (paragraph 64).  However, drive unit 4 in Waldner would also be inoperative, while the first drive unit of the claimed invention would be in operation during the actuation of the claimed brake.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 5, 2021